Case 2:20-cv-06216-CAS-PD Document12 Filed 01/25/21 Pagelof1 Page ID #:208

 

 

5 JS-6
3
4
5
6
yi
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10
11 | KEITH DWAYNE EVANS, Case No. CV 20-06216-CAS (PD)
12 Petitioner,
13 V. JUDGMENT
14 || C. KOENIG, Warden,
15 Respondent.
16
rz
e Pursuant to the Court’s Order Accepting the Report and
si Recommendation of United States Magistrate Judge,
an IT IS ADJUDGED that the Petition is dismissed without prejudice.
21

22 || DATED: January 25, 2021

* Abrntus Lo
24 CHRISTINA A SNYDER
58 UNITED STATES DISTRIC’

    

26
27
28

 
